          Case 8:15-cv-01806-PX Document 182 Filed 10/24/19 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  Southern Division

UNITED STATES OF AMERICA ex rel.          )
ELGASIM MOHAMED FADLALLA, et al.,         )
                                          )
                  Plaintiff-Relators,     )
      v.                                  )                 Case No. 8:15-cv-01806-PX
                                          )
DYNCORP INTERNATIONAL LLC, et al.,        )
                                          )
                  Defendants.             )
__________________________________________)

                       PLAINTIFFS/RELATORS’ OPPOSITION
                    TO TIGERSWAN, LLC’S MOTION TO DISMISS
                     COUNTS I AND II, IN PART, AND COUNTS III
                    AND IV OF THE FIRST AMENDED COMPLAINT

       Relator/Plaintiffs (“Relators”) respectfully submit this brief in opposition to TigerSwan,

LLC’s (“TS”) motion to dismiss (Doc. 171). 1

I.     INTRODUCTION

       Relators served the unsealed First Amended Complaint (“FAC”) upon TS on November

27, 2018. Rather than file a motion to dismiss under Fed. R. Civ. P. 12(b)(6) at the same time as

the other Defendants, TS chose to challenge this Court’s personal jurisdiction in a motion pursuant

to Fed. R. Civ. P. 12(b)(2) (Doc. 64, December 18, 2018).

       The Court denied TS’s jurisdictional challenge in the same Memorandum Opinion that

addressed the other defendants’ Rule 12(b)(6) motions. (Doc. 145, p. 9-13). Now TS returns to

the Court seeking the benefit of rulings made by the Court on September 5, 2019. TS makes three

arguments for dismissal.



1
 TS is identified as a “Small Business Defendant” in the First Amended Complaint (“FCA”) (Doc.
9, ¶8).
                                                1
          Case 8:15-cv-01806-PX Document 182 Filed 10/24/19 Page 2 of 8



       First:

       Counts I and II should be dismissed in part as to TigerSwan, to the extent such
       claims are based upon violations of Kuwaiti labor, employment and/or
       immigration laws [because] . . . the First Amended Complaint contains no
       allegations that Tigerswan provided any services in Kuwait and/or had any
       knowledge of the services provided in Kuwait by GLS or others.

       Plaintiffs-Relators oppose this request for the reasons discussed infra.

       Second:

       [A] reverse false claim does not constitute an obligation owing to the
       Government. The Court granted dismissal as to “all Defendants.” TigerSwan is
       formally moving to dismiss herein to insure and confirm for the record that Count
       III is dismissed with prejudice as to TigerSwan as well.

       While not waiving any rights, Plaintiffs-Relators acknowledge that the Court’s earlier

decision on this issue is dispositive, as Plaintiffs have not alleged any facts distinguishing TS from

the other defendants relevant to this issue. However, such dismissals are, and should remain,

“without prejudice.”

       Third:

       Plaintiffs cannot maintain TVPRA claims against certain defendants (namely,
       AECOM, KMS, Wright, and Shee Atika), because Plaintiffs failed to maintain
       any allegations regarding their knowledge of GLS’ treatment of Plaintiffs in
       Kuwait. Similarly, Plaintiffs failed to allege any facts regarding TigerSwan’s
       provision of services in Kuwait or TigerSwan’s knowledge of GLS’ alleged
       conduct in Kuwait relating to Plaintiffs.

       While not waiving any rights, Plaintiffs-Relators acknowledge that the Court’s earlier

decision on this issue is dispositive here as well, as Plaintiffs have not alleged any facts

distinguishing TS from the other defendants relevant to this issue. However, such dismissals are,

and should remain, “without prejudice.”




                                                  2
          Case 8:15-cv-01806-PX Document 182 Filed 10/24/19 Page 3 of 8




II.    ANALYSIS
       A.      TS Remains Liable Under Counts I and II.
       The Court has already denied other Small Business Defendants’ (“SBA Defendants”)

motions to dismiss Counts I and II. TS has provided no new grounds for the Court deviating from

its September 5, 2019 Memorandum Opinion.

       TS does not, because it cannot, dispute that the Court allowed Counts I and II based on

underlying factual allegations of subcontractor fraud, as well as violations of the Trafficking

Victims Protection Reauthorization Act (“TVPRA”), Kuwait law, and the National Industrial

Security Program Operations Manual (“NISPOM”). TS nevertheless seeks dismissal – with

prejudice – founded on the view that TS cannot be liable under the False Claims Act (“FCA”)

because TS is not liable under the Trafficking Victims Protection Reauthorization Act (“TVPRA”).

Counts I and II against TS should stand.

       Fundamentally, TS’s motion does not ask the Court to dismiss any Count in the Complaint,

but merely asks the Court to hold that one alleged fact pattern (subcontracting fraud), but not

another (TVPRA), supports the FCA claims, Counts I and II, against TS. The Court already held

that both Counts survive based on both sets of factual allegations. Thus, granting TS’s motion

would have no impact on discovery or any other practical effect in this litigation. If, at the end of

discovery, TS and other SBA Defendants should not be held liable for DynCorp and GLS’s

TVPRA-based certifications (because, for example, DynCorp and GLS actively mislead SBA

Defendants about certifications being submitted to the government), then judgment will be entered

in their favor. Were the Court to grant TS’s motion, however, and discovery were to reveal-s that

TS and other SBA Defendants are liable for DynCorp and GLS’s TVPRA-based certifications,

then Plaintiffs-Relators would need to seek leave to amend to add claims back into the Complaint



                                                 3
           Case 8:15-cv-01806-PX Document 182 Filed 10/24/19 Page 4 of 8



which are already there. Thus, from a practical standpoint, granting TS’s motion would make little

sense.

         Moreover, TS is wrong as a matter of law. As previously briefed (Docs. 167), there are no

circumstances wherein the absence of a dismissal can be interpreted as a dismissal. See, Maria v.

McElroy, 68 F.Supp.2d 206, 227 (E.D.N.Y. 1999) “[S]ilence is not ambiguous.”). As there was

no express dismissal of these counts, SBA Defendant TS is bound to litigate them. See Hogan v.

Cherokee Cty., No. 1:18-cv-00096-MR-WCM, 2019 U.S. Dist. LEXIS 51734, at *8 (W.D.N.C.

Mar. 27, 2019) (holding that “[a]ll claims not expressly dismissed remain pending.”); Schutze v.

Fin. Comput., Software, LP, No. 3:04-cv-0276-H ECF, 2006 U.S. Dist. LEXIS 73734, at *25 (N.D.

Tex. Sept. 29, 2006) (“claims not expressly dismissed herein will be for trial.”); see also Pinkston

v. Garcia, 29 F.3d 633 (9th Cir. 1994) (denying the court’s own jurisdiction “[b]ecause the order

did not dismiss all the defendants”); Agristor Leasing v. Mohr, 902 F.2d 32 (6th Cir. 1990) (no

appellate jurisdiction where the Order dismissing counterclaims against one of the counterclaim

defendants did not affirmatively dismiss the counterclaims against the other counterclaims

defendants).

         Counts I and II are brought under the FCA. “To state a claim under the FCA, Relators

must allege sufficient facts by which the Court could plausibly infer that (1) Defendants made false

statements or engaged in a fraudulent course of conduct; (2) with the requisite knowledge; (3) the

statements or conduct was material; and (4) caused the government to pay out money or to forfeit

monies due on a ‘claim.’” (Doc. 145, p. 26). The Court has already found that Relators have

alleged adequately that SBA Defendants, including TS, engaged in a fraudulent course of conduct

by falsely claiming that the linguists were the SBA Defendants’ own employees. Id. at 22. The

Court has likewise found that Relators have alleged adequately that certifications under TVPRA



                                                 4
          Case 8:15-cv-01806-PX Document 182 Filed 10/24/19 Page 5 of 8



and NISPOM are material conditions of payment by the United States. Id. at 32-33. With respect

to the knowledge prong of Count I and II, “[t]he FCA defines ‘knowingly’ as . . . deliberate

ignorance of the truth . . . or reckless disregard of the truth or falsity of the information.” Order at

28 (citing 31 U.S.C. § 3729(b)(1)(A)).

       The FAC alleges that SBA Defendants, including TS, accepted payment from the United

States with reckless disregard of truth or falsity of the representations that were being made about

the intelligence-gathering linguists that they were falsely representing as their own employees.

FAC ¶¶ 501, 504, 516, and 519. TS’s participation in the collusive bidding process combined with

its reckless disregard for the truth or falsity of the certifications that were being made with respect

to the safety of its “own” employees make it liable under Counts I and II. See Mann v. Heckler &

Koch Defense, Inc., 639 F.Supp.2d 619, 629 (E.D. Va. 2009) ( “the ‘taint’ of fraud caused by

defendants who knowingly participated in a collusive bidding process ‘entered into every’

payment made under the contracts that eventually resulted from the bidding process.”); United

States ex rel. Decesare v. Americare in Home Nursing, 757 F. Supp. 2d 573, 588-89 (E.D. Va.

2010) (conceding that, usually, a FCA complaint establishes “some degree of participation in the

claims process” but pointing out that “most courts agree that the FCA covers ‘indirect mulcting of

the government.’”).

       To prevail on a motion to dismiss with respect to the TVPRA certifications, TS would have

to show that it is entitled to retain the money received from the government notwithstanding TS’s

reckless disregard and/or willful ignorance of the fact that GLS and DynCorp were falsely

certifying that the linguists (whom TS had identified as its own employees) were safe from forced

labor abuse – and do so “against the backdrop of the Government’s ‘zero tolerance policy

regarding trafficking in persons.’” Order at 32 (quoting Federal Acquisition Regulation § 52.222-



                                                   5
            Case 8:15-cv-01806-PX Document 182 Filed 10/24/19 Page 6 of 8



50(b)). Regarding NISPOM-based FCA violations, TS would have to demonstrate that it is not

liable for the millions of dollars received from the government notwithstanding its reckless

disregard and/or willful ignorance of the fact that GLS and DynCorp were certifying that TS’s

security-cleared linguists (its “own” employees) – who were providing sensitive foreign language

intelligence to front-line United States Army Intelligence and Security Command forces operating

in the Middle East– had not been placed under foreign control. Not surprisingly, TS has not even

attempted to make this argument because, on its face, it is implausible.

       B.        Relators Acknowledge that the Deficiency in Pleading a “Reverse False Claim”
                 Exists with Respect to TS’s Liability.
       The Court has ruled that Relators have failed to plead facts necessary to maintain a “reverse

false claim” action pursuant to 31 U.S.C. § 3729(a)(1)(G). (Doc. 145, 33-34). Without waiving

any rights or arguments, relators acknowledge that there are no material differences between their

allegations against TS and the other Defendants relevant to this issue and therefore the dismissal

that applied to Defendants pursuant to the Court’s Order of September 5, 2019 applies equally to

TS.

       C.        Relators Acknowledge That They Have Not Pleaded Unique Facts Against TS
                 That Would Make TS Liable for TVPRA Violations Where the Court has
                 Dismissed TVPRA Claims Against Other SBA Defendants.
       The Court has ruled that Relators have not alleged sufficient facts to hold SBA Defendants

Liable for TVPRA violations. (Doc. 145, p. 44). Without waiving any rights or arguments,

Relators acknowledge that they have not alleged facts unique to TS relevant to his issue and

therefore the Court’s has dismissal of TVPRA claims against other SBA Defendants applies

equally to TS.

       D.        The Dismissal Against TS Should Be Without Prejudice
       TS suggests that all dismissals that might be affected against it should be with prejudice.

This is erroneous. In fact, the Court has not dismissed any of Relators’ claims against Defendants

                                                 6
          Case 8:15-cv-01806-PX Document 182 Filed 10/24/19 Page 7 of 8



with prejudice. That is because dismissal with prejudice “is the exception, not the rule, in federal

practice because it operates as a rejection of the plaintiff's claims on the merits and ultimately

precludes further litigation of them.” Rudder v. Williams, 666 F.3d 790, 794-95 (D.C. Cir., 2012)

(quotation marks and brackets omitted) (citing Belizan v. Hershon, 434 F.3d 579, 583

(D.C.Cir.2006); see also Krupski v. Costa Crociere S.p.A., 560 U.S. 538, 550 (2010) (noting “the

preference expressed in the Federal Rules of Civil Procedure ... for resolving disputes on their

merits”). Accordingly, the standard for dismissing a complaint with prejudice is high: “dismissal

with prejudice is warranted only when ... the allegation of other facts consistent with the challenged

pleading could not possibly cure the deficiency.” Belizan, 434 F.3d at 583 (internal citation and

quotation omitted). At this point, “the Court has no way to determine what additional facts may

be available to cure the [FAC] amended complaint or whether such facts would be consistent with

the pleading.” Umude v. Am. Sec. Programs, Inc., 107 F.Supp.3d 52 (D. D.C., 2015). See Fed. R.

Civ. P. 15(b)(2) (“A party may move—at any time, even after judgment—to amend the pleadings

to conform them to the evidence . . .”). Accordingly, dismissal with prejudice is not appropriate

for any claims made against TS.

III.   SUMMARY AND CONCLUSION
       For the foregoing reasons, TS (1) remains liable for claims made under Counts I and II; (2)

is subject to the logic of dismissal without prejudice with respect to Relators’ “reverse false

claims”; and (3) is subject to the logic of dismissal without prejudice with respect to Relators’

claims against SBA Defendants under the TVPRA.

                                               Respectfully submitted,

                                               /s/ Joseph A. Hennessey________
                                               Joseph A. Hennessey, Esq.
                                               The Law Office of Joseph Hennessey, LLC
                                               2 Wisconsin Circle, Suite 700
                                               Chevy Chase, Maryland 20815

                                                  7
Case 8:15-cv-01806-PX Document 182 Filed 10/24/19 Page 8 of 8



                           Telephone: (301) 351-5614
                           Email: jhennessey@jahlegal.com

                           /s/ Charles S. Fax________
                           Charles S. Fax
                           Rifkin Weiner Livingston LLC
                           7979 Old Georgetown Road, Suite 400
                           Bethesda, Maryland 20814
                           Telephone: (301) 951-0150
                           Cell Phone: (410) 274-1453
                           cfax@rwllaw.com

                           Liesel J. Schopler
                           Rifkin Weiner Livingston LLC
                           225 Duke of Gloucester Street
                           Annapolis, Maryland 21401
                           Telephone: (410) 269-5066
                           lschopler@rwlaw.com

                           /s/ Timothy Matthews_________
                           Timothy Mathews
                           Chimicles Schwartz Kriner & Donaldson-Smith LLP
                           361 West Lancaster Avenue
                           Haverford, Pennsylvania 19041
                           Telephone: (610) 642-8500
                           TimothyMathews@chimicles.com
                           Admitted Pro Hac Vice

                           Steven A. Schwartz
                           Chimicles Schwartz Kriner & Donaldson-Smith LLP
                           361 West Lancaster Avenue
                           Haverford, Pennsylvania 19041
                           Telephone: (610) 645-4720
                           steveschwartz@chimicles.com
                           Admitted Pro Hac Vice




                              8
